UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q (Mark One) ☒ QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September30, 2014 OR ☐ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-16749 GeoPetro Resources Company (Exact name of registrant as specified in its charter) California 94-3214487 (State of incorporation) (IRS Employer Identification Number) 150 California Street, Suite600 San Francisco, CA (Address of principal executive offices) (Zip Code) (415) 398-8186 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes ☒ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ☒ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of "large accelerated filer," "accelerated filer," and "smaller reporting company" in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐ Smaller reporting company ☒ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes ☐ No ☒ There were 89,353,074 shares of no par value common stock outstanding on November13, 2014. TABLE OF CONTENTS PARTI. FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures about Market Risk 18 Item 4. Controls and Procedures 18 PART II. OTHER INFORMATION Item 1. Legal Proceedings 19 Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 19 Item 4. Mine Safety Disclosures 19 Item 5. Other Information 2 0 Item 6. Exhibits 21 SIGNATURES 22 2 PARTI. FINANCIAL INFORMATION Item1. Financial Statements GEOPETRO RESOURCES COMPANY UNAUDITED CONSOLIDATED BALANCE SHEETS September 30, December 31, (unaudited) ASSETS Current Assets Cash and cash equivalents $ $ Accounts receivable-other Prepaid expenses Total current assets Oil and Gas Properties, at cost (full cost method) Unproved properties Proved properties Gas processing plant, at cost Less-accumulated depletion, depreciation, and impairment ) ) Net oil and gas properties Furniture, Fixtures and Equipment, at cost, net of depreciation Other Assets Total Assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities Trade payables and accrued expenses $ $ Current portion of notes payable Notes payable - related party Interest payable Preferred dividends payable Other taxes payable Royalty owners payable Total current liabilities Long Term Notes Payable, net of current portion Asset Retirement Obligations Other Long Term Liabilities Total Liabilities Shareholders' Equity Series B preferred stock, no par value; 7,523,000 shares authorized; 5,185,027 and 5,370,027 shares issued and outstanding at September 30, 2014 and December 31, 2013, respectively. Liquidation preference of $3,888,770 and $4,027,520 at September 30, 2014 and December 31, 2013, respectively. Common stock, no par value; 100,000,000 shares authorized; 89,236,074 and 56,191,074 shares issued and outstanding at September 30, 2014 and December 31, 2013, respectively. Additional paid-in capital Accumulated deficit ) ) Total shareholders' equity Total Liabilities and Shareholders' Equity $ $ (1)Derived fromthe December 31, 2013 audited consolidated financial statements. See accompanying notes to these unaudited consolidated financial statements 3 GEOPETRO RESOURCES COMPANY UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended September 30, Revenues Natural gas sales $ - $ - Costs and Expenses Plant operations Lease operations General and administrative Depreciation and depletion Total costs and expenses Loss from operations ) ) Other Income (Expense) Interest expense ) ) Interest income 17 - Other income (expense) (7 ) 1 Gain on sale - - Total other income (expense) ) ) Loss Before Taxes ) ) Income tax expense - - Net Loss ) ) Preferred stock dividend ) ) Net Loss Applicable to Common Shareholders $ ) $ ) Net Loss Per Common Share Basic and Diluted $ ) $ ) Weighted average number of common shares outstanding basic and diluted See accompanying notes to these unaudited consolidated financial statements. 4 GEOPETRO RESOURCES COMPANY UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS Nine Months Ended September 30, Revenues Natural gas sales $ - $ - Costs and Expenses Plant operations Lease operations General and administrative Depreciation and depletion Total costs and expenses Loss from operations ) ) Other Income (Expense) Interest expense ) ) Interest income 28 - Other income Gain on sale - Total other income (expense) ) ) Loss Before Taxes ) ) Income tax expense ) ) Net Loss ) ) Preferred stock dividend ) ) Net Loss Applicable to Common Shareholders $ ) $ ) Net Loss Per Common Share Basic and Diluted $ ) $ ) Weighted average number of common shares outstanding basic and diluted See accompanying notes to these unaudited consolidated financial statements. 5 GEOPETRO RESOURCES COMPANY UNAUDITED CONSOLIDATED STATEMENT OF SHAREHOLDERS' EQUITY Preferred Stock Series B Common Stock Additional Paid-in Accumulated Total Shareholders' Shares Amount Shares Amount Capital Deficit Equity Balances, January 1, 2014 $ ) $ Conversion of preferred stock to common stock ) ) - - - Issuance of common stock for cash, net of issuance costs - Share-based compensation - - - Net loss - ) ) Dividends on Series B preferred stock - ) ) Balances, September 30, 2014 $ ) $ See accompanying notes to these unaudited consolidated financial statements. 6 GEOPETRO RESOURCES COMPANY UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS Nine Months Ended September 30, Cash Flows From Operating Activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Gain on sale ) - Depreciation and depletion Share-based compensation expense Amortization of debt discount Changes in operating assets and liabilities: Other current assets ) Current liabilities Other long term liabilities ) ) Net cash used in operating activities ) ) Cash Flows from Investing Activities Additions to oil and gas properties ) ) Proceeds from dispositions of oil and gas properties - Proceeds from sale of furniture, fixtures and equipment - Net cash used in investing activities ) ) Cash Flows from Financing Activities Proceeds from issuance of common shares and warrants Payment of issuance costs ) - Proceeds from promissory notes Repayment of promissory notes ) - Payment of loan fees ) - Proceeds from related party notes - Net cash provided by financing activities Net Increase (Decrease) in Cash and Cash Equivalents ) Cash and Cash Equivalents Beginning of period End of period $ $ Supplemental Disclosure of Cash Flow Information Cash paid for interest $ $ Cash paid for income taxes $ $ Non-Cash Transactions Accrual of dividends on preferred stock $ $ Conversion of preferred stock to common stock $ $ Issuance costs paid in shares of common stock $ $ - Fair value of warrants issued in connection with promissory notes and private placements $ - $ Rescission of common stock and warrants $ - $ Fair value of warrants cancelled in connection with rescission of common stock $ - $ See accompanying notes to these unaudited consolidated financial statements. 7 GEOPETRO RESOURCES COMPANY NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS 1. BASIS OF PRESENTATION AND USE OF ESTIMATES The interim consolidated financial statements of GeoPetro Resources Company ("we," "us," "our," "GeoPetro" or the "Company") are unaudited and contain all adjustments (consisting primarily of normal recurring accruals) necessary for a fair statement of the results for the interim periods presented. Results for interim periods are not necessarily indicative of results to be expected for a full year or for previously reported periods due in part, but not limited to, the volatility in crude oil and natural gas commodity prices, interest rates, estimates of reserves, drilling risks, geological risks, transportation restrictions, the timing of acquisitions, product demand, market competition, interruption in production and our ability to obtain additional capital. You should read these consolidated interim financial statements in conjunction with the audited consolidated financial statements and notes thereto included in GeoPetro's Annual Report on Form10-K for the year ended December31, 2013
